Citation Nr: 0600386	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  98-19 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for recurrent urinary and vaginal 
problems.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and S.G.


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
recurrent urinary problems.

In February 1999, the veteran appeared before the undersigned 
Veterans Law Judge at a travel board hearing held at the RO 
in Winston-Salem, North Carolina.

In September 1999, the Board remanded the matter for further 
development, following the veteran's clarification of her 
claim at her travel board hearing.

In May 2003, the Board remanded the matter for issuance of an 
appropriate VCAA notification letter and for further 
development.

In August 2004, the Board remanded the matter for issuance of 
an appropriate VCAA notification letter.




FINDINGS OF FACT

1.  Medical evidence of record reflects that the veteran had 
a 10 year history of urinary incontinence prior to her right 
oopherectomy, and that her urinary incontinence did not 
result from any care provided by VA, including the September 
1993 oopherectomy, the June 1994 Stamey cystourethropexy, and 
the June 1998 insertion of a pubovaginal sling.

2.  The medical evidence of record reflects that the 
veteran's vaginal discharge resulted from a gardernerella 
vaginalis infection in June 1995, or from an intermittently 
draining abscess from a retained suture following the June 
1994 Stamey cystourethropexy performed at a VA medical 
facility, or both.  However, on examination in August 2003, 
there was no evidence of any residual disability from the 
June 1994 procedure, including no abscess, no hernia, no 
signs that any stitches were trying to come out, and no 
evidence of any pain associated with that procedure.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
under the provisions of 38 U.S.C. § 1151 for recurrent 
urinary and vaginal problems have not been met. 38 U.S.C.A. 
§ 1151 (West 1991); 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.358 (1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In an August 2004 letter, following three Board remands, the 
Appeals Management Center (AMC) notified the veteran of the 
information and evidence needed to substantiate and complete 
her claim, of what part of that evidence she was to provide, 
and what part VA would attempt to obtain for her.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to send the RO any 
additional evidence or information that pertained to her 
claim, and requested that the she tell the RO about any 
additional evidence she wanted VA to try to get for her.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The veteran did not receive a notice complying with the 
requirements of the VCAA prior to the initial rating decision 
denying her claim.  The May 2003 Board remand specifically 
directed the RO to provide the veteran with a VCAA-compliant 
notice.  And, although the RO subsequently provided the 
veteran with a VCAA notice, it did not meet all the 
requirements of the VCAA, requiring a further remand in 
August 2004 for issuance of a VCAA-compliant notice.

The Board finds that the lack of a VCAA-compliant pre-
decision notice is not prejudicial to the veteran.  The Board 
acknowledges that the section 5103(a) notice was sent to the 
veteran after the RO's 1998 decision that is the basis for 
this appeal.  In this case, however, the unfavorable RO 
decision that is the basis of this appeal was already decided 
- and appealed -- by the time the VCAA was enacted.  The 
Court acknowledged in Pelegrini at 120 that where, as here, 
the section 5103(a) notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which she 
was give in this instance.  The content of the August 2004 
VCAA notice provided by the RO fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
and was issued prior to the transfer and certification of the 
veteran's case to the Board, and the veteran was afforded an 
additional opportunity to provide evidence.

The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  Moreover, neither the veteran or her representative 
has alleged any prejudice with respect to the timing of the 
VCAA notification, nor has any been shown.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3).  Moreover, the veteran was afforded a VA medical 
examination in August 2003, and medical opinions were 
obtained in October 1997, February 2001, February 2002, May 
2002, and August 2003 in connection with her claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4).  

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
recurrent urinary and vaginal problems

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104- 204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable. However, those 
amendments apply only to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 1997. 
VAOPGCPREC 40-97.

The veteran's claim was filed in August 1997, therefore, the 
issue before the Board is whether the veteran has additional 
disability "as a result of" VA hospitalization or medical or 
surgical treatment or examination. The veteran is not 
required to show negligence, error in judgment or other fault 
in the hospitalization or medical or surgical treatment 
furnished by VA. See Brown v. Gardner, 115 S.Ct. 552 (1994). 
The medical evidence must only demonstrate that the 
additional disability occurred as the result of VA treatment. 
38 U.S.C.A. § 1151.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury. Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized. 38 C.F.R. § 3.358(b).

Originally, the veteran contended that she incurred urinary 
incontinence as a result of a June 1994 procedure performed 
at a VA medical facility.  In her February 1999 travel board 
hearing, however, the veteran's representative clarified that 
her claim is for urinary incontinence and vaginal problems 
that resulted from a September 1993 oopherectomy procedure 
performed at a VA medical facility.

In 1973, the veteran underwent a total abdominal hysterectomy 
with left oopherectomy for removal of fibroids at a private 
medical facility.

In September 1993, the veteran underwent a right oopherectomy 
at a VA medical facility for removal of a fibroid mass.

In June 1994, the veteran underwent a Stamey cystourethropexy 
at a VA medical facility for a history of stress urinary 
incontinence.  At the time of the procedure, the veteran 
reported a 10-year history of stress urinary incontinence.

In September 1996, the veteran underwent a procedure for 
drainage of a suprapubic abscess at a VA medical facility.  
She reported a two-year history of yellowish-green vaginal 
discharge.  No pelvic pathology or discharge was noted on 
vaginal examination, and the pubic abscess was incised and 
drained without complications.

In an August 1997 female history and physical report from 
Western Carolina Urological Associates, the veteran reported 
pain, urgency and vaginal discharge following the June 1994 
Stamey procedure performed by the VA.  The report states that 
vaginal discharge became worse in October 1996, and again in 
April 1997, and in May 1997 she discharged a small piece of 
"some sort of tissue" vaginally.
In June 1998, the veteran underwent a procedure to insert a 
pubovaginal sling at a VA medical facility, for a history of 
stress urinary incontinence.

A March 2000 private urology clinic note concluded that a 
bolster from the June 1994 Stamey procedure performed by the 
VA was spontaneously discharged a year or two after the 
procedure, and that the remaining bolster had caused pain.

In July 2000, the veteran underwent a secondary pubovaginal 
sling (allograft fascia, suprapubic cystostomy, cystoscopy, 
retropubic/pelvic exploration and removal of retained Stamey 
bolster) and suprapubic exploration for neuroma at the Duke 
University Medical Center.  Old suture material was 
identified and removed from the area of her suprapubic site 
of point tenderness.

A VA Chief of Surgery provided opinions in February 2001, 
February 2002, and May 2002.  In February 2001, based on 
review of the veteran's chart records, it was his opinion 
that, as the veteran's urinary incontinence predated the 1993 
surgery, it could not be attributed to it, and he saw no 
ailments that could have arisen from the 1993 surgery.

In April 2001, the veteran received a VA Ambulatory Care 
Womens Health Annual Examination.  The veteran complained of 
urinary incontinence since 1994.  There were no complaints of 
vaginal discharge, and none was reported.

In June 2002, the veteran received a VA Ambulatory Care 
Womens Health Annual Examination.  The examiner found the 
veteran's genitalia to be normal, with no lesions seen, and 
her vaginal vault to be healthy with no discharge.

In February 2002, a VA Chief of Surgery again reviewed the 
veteran's chart records regarding her claim.  It was his 
opinion that the surgeries performed by VA in 1994 and 1998 
were unsuccessful attempts to cure her urinary incontinence, 
and that neither procedure was the cause of her urinary 
incontinence.  It was his opinion that the veteran's vaginal 
discharge could have been caused by a June 1995 gardernerella 
vaginalis infection, or from an intermittently draining 
abscess from a retained suture, or both.  It was his opinion 
that the veteran's periurethral pain was probably caused by 
the VA surgery in 1994.  It was his opinion that the abscess 
that was drained in 1996 was clearly related to the 1994 
Stamey procedure.

In May 2002, a VA Chief of Surgery again reviewed the 
veteran's files, as requested, to provide an opinion as to 
whether or not the September 1993 oopherectomy performed by 
VA caused her urinary incontinence.  It was his opinion that 
the "likelihood her right oopherectomy in 1993 was the sole 
etiology of her urinary incontinence is approximately zero."  

In August 2003, the veteran received a VA medical 
examination.  The examiner found no evidence of abscess or 
vaginal discharge, no signs of any hernia, and no signs of 
any stitches trying to come out.  The examiner specifically 
found that the veteran's right lower quadrant pain was due to 
the removal of her ovary and not due to the 1994 sling 
procedure performed by VA.  On review of the records, the 
examiner noted complaints and evidence of vaginal discharge 
between 1995 and 1997, but did not note any complaint or 
evidence of vaginal discharge subsequent to 1997.  It was the 
examiner's opinion that the veteran did not have any vaginal 
discharge from the pubic abscess that was drained in 
September 1996 but, rather, discharge from the pubis.

Urinary incontinence

While the veteran initially claimed that her urinary 
incontinence resulted from the procedure performed at the 
time of her June 1994 procedure, at the time of that 
procedure she reported that she had had urinary incontinence 
for more than 10 years.  She later amended her claim to 
assert that her incontinence was the result of her September 
1993 procedure.  Two reviews of the veteran's medical records 
by a VA Chief of Surgery resulted in opinions that the 
veteran's urinary incontinence "could not be attributed" to 
the right oopherectomy performed in September 1993, and that 
the likelihood that the September 1993 right oopherectomy was 
the sole etiology of her urinary incontinence was 
"approximately zero." 

There is, in fact, no evidence that the veteran's urinary 
incontinence resulted from the either the June 1994 or the 
September 1993 VA procedure, other than the veteran's own 
statements.  Lay testimony is not competent to prove a matter 
requiring medical expertise, such as medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Lay evidence is competent to prove the occurrence of an 
injury or symptomatology over a period of time when such 
symptomatology is within the purview of laypersons.  However, 
the veteran' statements regarding the onset of her 
symptomatology are, at best, inconsistent.   In June 1994, at 
the time of a VA procedure to treat her urinary incontinence, 
she reported that she had had the condition for 10 years.  In 
a 1997 private examination and in her claim, she said her 
incontinence was caused by the June 1994 procedure itself.  
At her February 1999 hearing, she attributed her incontinence 
to the September 1993 oopherectomy.

The preponderance of the evidence shows that the onset of the 
veteran's urinary incontinence predated any medical treatment 
provided by VA and, accordingly, compensation under the 
provisions of 38 U.S.C.A. § 1151 for urinary incontinence is 
not warranted.

Vaginal problems

The evidence of record reflects that the veteran may have had 
vaginal discharge between 1994 and 1997, following a surgical 
procedure performed by VA.  However, the evidence of record 
also reflects that the veteran does not have any residual 
vaginal disability.

Subsequent to the May 1997 spontaneous discharge of a bolster 
from the Stamey procedure, there is no medical evidence of 
record of any vaginal discharge, other than the veteran's 
complaints.  An April 2001 VA Ambulatory Care Womens Health 
Annual Examination did not note any vaginal discharge, and 
the veteran did not complain of any vaginal discharge.   A 
June 2002 VA Ambulatory Care Womens Health Annual Examination 
found the veteran's genitalia to be normal, with no lesions 
seen, and her vaginal vault to be healthy, with no discharge.  
Following a February 2002 review of the veteran's chart 
records, a VA Chief of Surgery concluded that the veteran's 
vaginal discharge could have been caused by a June 1995 
gardernerella vaginalis infection, or from an intermittently 
draining abscess from a retained suture, or both.  In an 
August 2003 VA medical examination report, no evidence of 
abscess or vaginal discharge, no signs of any hernia, and no 
signs of any stitches trying to come out were found.  The 
examiner noted complaints and some evidence of vaginal 
discharge between 1995 and 1997, but did not note any 
complaint or evidence of vaginal discharge subsequent to 
1997.   It was the examiner's opinion that the veteran did 
not have any vaginal discharge from the pubic abscess that 
was drained in September 1996; rather, this would cause 
discharge from the pubis.

While there is some evidence that veteran had some vaginal 
discharge following the 1994 VA procedure, there is no 
evidence of any residual vaginal disability subsequent to May 
1997.  There is, moreover, affirmative evidence of an absence 
of vaginal discharge upon examination on multiple occasions 
since May 1997.  The preponderance of the evidence shows that 
the veteran does not have a current vaginal disability and, 
accordingly, compensation under the provisions of 38 U.S.C.A. 
§ 1151 for urinary incontinence is not warranted.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for recurrent urinary and vaginal problems 
is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


